Title: To Thomas Jefferson from William Campbell Preston, October 1822
From: Preston, William Campbell
To: Jefferson, Thomas


                        Sir.
                        
                            Abingdon
                            October 1822
                        
                    I take the liberty of sending you herewith a newspaper containing a defence of Genl Wm Campbell against imputations which have recently been made upon his revolutionary services, I am emboldened to do this, by the beleif that you have a distinct recollection of the event to which the discussion refers and that you will take some interest in the vindication of a revolutionary soldier—the most distinguished act of whose life was, I beleive, during your administration of the state government—Another reason of this boldness is the opportunity it affords me of assuring you of the profound respect and veneration with whichI am SirYour most obt Sert
                        
                    Wm C. Preston